DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Invention II (Claims 9-17)  and Species IIA. in the reply filed on is acknowledged.  The traversal is on the ground(s) that claims involved in the same classification. This is not found persuasive because 
Restriction for examination purposes as indicated is proper because Inventions I and II are independent or distinct since the process as claimed can be used to make a to memory device that does not require cutting the encapsulant to form the independent light emitting package structure and instead encapsulant and can be selectively deposited on independent light emitting packages and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention.


Further, Applicant's election with traverse of Species IIA. in the reply filed on is acknowledged. The restriction requirement between Species IIA and IIB, as set forth in the Office action mailed on 03/04/2022, has been reconsidered in view Applicants admittance on record that Species IIA and IIB are obvious variant of each in response to Election/Restriction  mailed 04/26/2022


Further, regrading restriction requirement between Species IIA and IIC.
The traversal is on the ground(s) that Invention IIC, S206 and S208 in the embodiment of FIGS. 6 and 7 are also included in S200 is not found persuasive because the embodiment of Figure 6 and 7 a method forming the light transmissive layer to surround the surrounding surfaces of the plurality of light emitting chips and forming the reflection layer to surround the light transmissive layer and there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one species would not likely be applicable to the other species.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler (US 2014/0319560 A1) in view of Ashdown et al. (US 2014/0264404 A1).
Regarding Claim 9, Tischler (Fig. 31-33) discloses a method of manufacturing a light emitting package structure, comprising: 
configuring a plurality of light emitting chips (210) on a temporary carrier (410); 
forming an encapsulant (230) to cover the plurality of light emitting chips (210); 
cutting the encapsulant (“singulation process” [0125] to form the independent light emitting package structure (200); and 
In the current embodiment Tischler does not explicitly disclose surface treating the cut encapsulant such that the encapsulant has an anti-adhesion upper surface  and an anti-adhesion surrounding surface (“the fourth surface 552 may be a rough surface” [0060].
Ashdown (Fig. 14) discloses surface treating a cut encapsulant (140) (“Texturing or roughening of phosphor 140 may be accomplished by a variety of means, for example using ablation or etching,” 0090] such that the encapsulant has an anti-adhesion upper surface (top of 140 above 130) and an anti-adhesion surrounding surface (sides of 140 to the sides of 130)  [“a structure in which the outer surface of phosphor 140 is roughened or textured, identified as surface 1410” [0090].
The Examiner notes that originally filed specifications discloses “the anti-adhesion upper surface 21 and the anti-adhesion surrounding surface 22 are surface treated rough surfaces”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a light emitting package structure in Tischler in view of Ashdown such that surface treating the cut encapsulant such that the encapsulant has an anti-adhesion upper surface  and an anti-adhesion surrounding surface in order to increase the light-extraction efficiency by reducing TIR. [0090].

Regarding Claim 10, Tischler in view of Ashdown discloses the method according to claim 9, wherein 
each of the plurality of light emitting chips (210) includes a lower surface (bottom of 210), and at least one conductive pad (220) is disposed on the lower surface; wherein, 
in the step of forming an encapsulant (230) to cover the plurality of light emitting chips (210), the encapsulant (230) does not cover the lower surface and the at least one conductive pad (Fig. 33B, D).


Regarding Claim 12, Tischler in view of Ashdown discloses the method according to claim 9, wherein 
the surface treatment is physical processing, chemical etching or electrolytic etching (“ablation or etching,” 0090]).

Regarding Claim 16, Tischler in view of Ashdown discloses the method according to claim 9, wherein 
the step of forming the encapsulant (230) further includes forming a light transmissive layer (230) to surround surrounding surfaces (sides of 210) of the plurality of light emitting chips and cover light emergent surfaces (top) of the plurality of light emitting chips (230), and a wavelength conversion material (phosphor 230) [0012, 0013] is mixed in the light transmissive layer (230).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler  (US 2014/0319560 A1) in view of Ashdown et al. (US 2014/0264404 A1) and further in view of Lee et al. (US 2007/0212802 A1).
Regarding Claim 13, Tischler in view of Ashdown discloses the method according to claim 9, further comprising: 
Tischler in view of Ashdown does not explicitly disclose removing the temporary carrier after surface treating the encapsulant.
Lee (Fig. 2, 4) discloses removing a temporary carrier (support substrate, 50) after surface treating (“laser ablation process”) an encapsulant (108). [0037, 0042]
The Examiner notes that  laser ablation process is performed while on support substrate which must be removed to achieve LED package of Fig. 2.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a light emitting package structure in Tischler in view of Ashdown and Lee such that removing the temporary carrier after surface treating the encapsulant in order to support LED package during surface treating (0042, Fig. 4)

Claim(s) 11,  14, 15  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler  (US 2014/0319560 A1) in view of Ashdown et al. (US 2014/0264404 A1) and further in view of Lin et al. (US 2019/0051800 A1).
Regarding Claim 11, Tischler in view of Ashdown discloses the method according to claim 9.
Tischler in view of Ashdown does not explicitly disclose a roughness ratio of the anti-adhesion upper surface of the encapsulant to the anti-adhesion surrounding surface of the encapsulant is 0.009 to 0.75.
Lin (Fig. 9) a roughness difference of an anti-adhesion upper surface (522) of the encapsulant to the anti-adhesion surrounding surface (552, 532) [0060] of the encapsulant (520, 530) (“the degrees of roughness of the encapsulant and the ring-shape barrier may be adjusted to change the light output efficiency”) [0060].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a light emitting package structure in Tischler in view of Ashdown and Lin such that roughness of an anti-adhesion upper surface  of the encapsulant to the anti-adhesion surrounding surface a roughness are adjusted to achieve ratio of the anti-adhesion upper surface of the encapsulant to the anti-adhesion surrounding surface of the encapsulant is 0.009 to 0.75 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and increase the light output efficiency”) [0060].

Regarding Claim 14, Tischler in view of Ashdown discloses the method according to claim 9, wherein the step of forming the encapsulant further includes: 
forming a light transmissive layer (230) to cover light emergent surfaces (top) of the plurality of light emitting chips (210), a wavelength conversion material (phosphor 230) [0012, 0013]  being mixed in the light transmissive layer (230)..
Tischler in view of Ashdown does not explicitly disclose forming a reflection layer  to surround surrounding surfaces of the plurality of light emitting chips, a reflective material being mixed in the reflection layer.
Lin (Fig. 9-10) disclose forming a reflection layer  (530 “the ring-shape barrier 530 is adapted to reflect light rays emitted by the LED chip”) to surround surrounding surfaces of the plurality of light emitting chips (510), a reflective material being mixed in the reflection layer (“reflection colloid”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a light emitting package structure in Tischler in view of Ashdown and Lin such that a reflection layer  to surround surrounding surfaces of the plurality of light emitting chips, a reflective material being mixed in the reflection layer is formed in order to light output angle of the LED device [0066]

Regarding Claim 15, Tischler in view of Ashdown and Lin discloses the method according to claim 14, wherein the light transmissive layer (520, Lin) is surrounded by the reflection layer (530 Lin).

Regarding Claim 17, Tischler in view of Ashdown discloses the method according to claim 16, wherein 
the step of forming the encapsulant (230) further includes forming a reflection layer to surround the light transmissive layer, and a reflective material is mixed in the reflection layer.
Tischler in view of Ashdown does not explicitly disclose forming a reflection layer to surround the light transmissive layer, and a reflective material is mixed in the reflection layer.
Lin (Fig. 9) discloses forming a reflection layer (530 “the ring-shape barrier 530 is adapted to reflect light rays emitted by the LED chip”) [0066] to surround a light transmissive layer (520), and a reflective material is mixed in the reflection layer (“reflection colloid”) [0062].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a method of manufacturing a light emitting package structure in Tischler in view of Ashdown and Lin such that a reflection layer  to surround surrounding surfaces of the plurality of light emitting chips, a reflective material being mixed in the reflection layer is formed in order to light output angle of the LED device [0066]

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        16592877

/MARK W TORNOW/Primary Examiner, Art Unit 2891